I should like, Sir, to
congratulate you on your assumption of the presidency
of the General Assembly at its fifty-ninth session. This
session might well prove to be epoch-making in that
this body will be called upon to consider and to make
far-reaching decisions on what ought to be done to
revitalize our Organization and to better align it to fit
todayís imperatives for global security, peace and
development. I have no doubt that you will live up to
our expectations and that, given your wisdom and vast
experience, you will guide our deliberations to a
successful outcome. You may rest assured, Mr. President,
that you will receive my delegationís fullest cooperation.
I would also like to take this opportunity to pay
tribute to your predecessor, the very energetic and
dynamic outgoing President, Mr. Julian E. Hunte, who
conducted the business of the fifty-eighth session with
gusto, dedication and courage, and who helped us to
address some difficult issues. My delegation wishes
him all the very best in his future endeavours.
To our Secretary-General, Mr. Kofi Annan, I
express my deep appreciation for yet another year of
dedicated service to the Organization ó indeed, to
humanity at large. Some of the problems that were laid
before him were not easy to resolve but, as expected,
resolved they were. I hope that his efforts to ensure the
triumph of multilateralism, the resolution of disputes
and the pursuit of meaningful cooperation among
nations will be further bolstered during the session that
is just beginning.
I stand here representing the young people of the
world. My statement is very long, and is divided into
two parts: one part will be circulated to
representatives; I will read out the other part.
World leaders have stood at this rostrum on many
occasions, addressing the world. We made pledges to
the children of the world during the twenty-seventh
special session ó the childrenís summit ó in 2002.
During that special session, we pledged to create a
better world and an environment conducive to the
wellbeing of the children of the world. We have also
come up with objectives for global development so as
to make the world a better place for humanity by 2015.
So far, there is no indication that those objectives will
be achieved in the next 2,000 years.
What are the problems? Since the childrenís
summit took place, we have seen the condition of the
worldís children become more and more desperate.
Children are being butchered throughout the world.
Childrenís rights are being violated. Children are being
sold into slavery, and they are being terrorized by
adults ó we, who are supposed to take care of them.
We have seen the economies of small States
collapse as a result of rising oil prices. I come from a
volatile part of the world, but I do not represent only
Africa; I represent the young people of the world, whose
future is very bleak if the status quo is not addressed.
What are the problems of humanity today? They
are man-made problems, and, because they are man-
made, we will be able to resolve them. The solution to
those problems lies with us, human beings ó
irrespective of race, colour, creed or religion.
The problem of development can best be
summarized thus: as long as there is violence and as long
as there is no peace or global security, we, the poorer
parts of humanity, will always become poorer and poorer,
while the richer nations will become richer and richer.
5

There cannot be any development without peace
and stability. There cannot be peace or stability without
democracy, justice and equality. The main problem of
humanity today ó which is creating all our other
problems - is a result of four human tendencies:
greed, double standards, intolerance and hypocrisy.
None of us here can look into the faces of our
children and assure them of a bright future or of their
safety. Because of greed, human life has been reduced
to naught. People want to become rich at the expense
of human life. Greed can come in many forms. The
insatiable appetite for world domination and
intolerance - those are things that face humanity today.
Our problem is not a confrontation between Islam
and other religions. The problem of terrorism is a
human characteristic. No good Muslim would ever
commit a terrorist act. But, because the world has
become so bad, lawlessness is rampant, and those who
want to take out their frustrations on other human
beings can do so in the name of Islam or any other
religion.
I have listened to my colleagues who have spoken
here. But, as long as certain issues are not addressed,
there will be no peace, and the war against terror will
become an elusive fight that we will always lose.
Some of us believe that, because we disapproved
of the war in Iraq in the beginning, it is not our
business to help solve it now. But let me assure the
Assembly that the war in Iraq has more far-reaching
consequences for humanity ó and particularly for the
children whom we pledged to support at the World
Summit for Children - than for anything else. We
have seen our economies collapse because of high oil
prices that rise higher every day. It is our collective
responsibility to put an end to the war in Iraq. We have
seen the rise of global terrorism; the world is a more
dangerous place today than during the cold war. The
war in Iraq ó regardless of whether or not we
supported it ó is a human tragedy, and it is not in our
interests, as the human race, to let that war continue
because we disapprove of what has happened. Two
wrongs cannot make a right. Even if we believe that
the war was wrong, it is the responsibility of the entire
human race to help put an end to the suffering of the
Iraqi people. We have seen children being butchered in
Beslan, Russia; we have seen Palestinian and Israeli
children being butchered. The problem is not a
religious problem but a political one, because we, the
leaders of the world, want to teach others a lesson by
making them suffer. That is a human tragedy.
We cannot be diplomats here if we want to solve
the worldís problems. It is amazing that, when certain
actions that are described as terrorist acts are carried
out by other parties, they are described as retaliation
for something. An unlawful act that destroys human
life is a terrorist act, regardless of its objective or the
rationale behind it.
If poverty is not addressed, there will be
desperation and hunger. And, if human beings are
desperate, they can resort to actions that are horrific to
the rest of us. We have seen that some parts of the
world are very rich and that other parts - including
Africa, where I come from - are becoming poorer and
poorer. If the world's wealth is not distributed equally,
there will be imbalances and inequities, and there will
be people who are desperate. If people are desperate,
they will do anything to survive.
However, that does not mean that one can justify
violence. I do not justify violence in any form, because
I believe that peace and stability would augur well for
our children. The fight against terror is global. Let us
be mindful of the consequences of allowing terror to be
seen as a legitimate act.
We have seen double standards being applied
when resolutions are adopted for the good of humanity
by the international community ó which is represented
here ó and, in some cases, are enforced to the letter,
whereas a few States are above international law and
United Nations resolutions.
That brings me to the issue of nuclear weapons.
As a human being and as a peacemaker, I believe that,
following the end of the cold war, no nation should
have been able to justify the possession of nuclear
weapons, much less become a new nuclear Power. If
powerful nations continue to keep their nuclear
weapons - and there are many double standards in the
way we deal with one another ó that will only become
an enticement for others to opt for nuclear weapons
because they think such weapons will serve as an
insurance policy against attacks.
I know that, during the 1980s, there was a
campaign to promote nuclear disarmament. Today, in
the new millennium, that campaign should be
strengthened through a United Nations resolution
making it illegal for anyone to possess nuclear
6

weapons. We have seen conflicts simmering that will
have drastic consequences for humanity - conflicts
aimed at preventing certain States from acquiring
nuclear weapons. Now that the Soviet empire no longer
exists, all nuclear weapons - whether they are
possessed by the Gambia or by any other country -
should be eliminated. Just imagine one bomb killing
millions of people. And here we stand, telling everyone
that the world will be a better place for mankind. I believe
in the peaceful resolution of all conflicts. Indeed, as far
as I know, there is no licensing authority for the
possession of nuclear weapons; therefore, no one can
decide who should and who should not have them.
We should take a bold step to ensure that no one
has nuclear weapons. In this forum, on behalf of the
worldís children, I appeal to those who aspire to
possess nuclear weapons that that is the wrong path to
take. Peace and stability cannot be ensured through the
possession of nuclear weapons. The strength of a
nation is not based on its firepower or its nuclear
arsenal, but is determined by its ability to make the
world a better place for humanity, including its own
citizens. Nuclear weapons are not a solution.